Case 1:19-cv-03346-CI\/| Document 1 Filed 04/12/19 Page 1 ot 2

AO 240 (Rev. 07/10) Application to Proc-eed in District Court W ithout Prepaying Fees or Costs (Short Form)

UNITED STATES DISTRICT COURT

for the

jtoi/Nn/\ D/¥h/)\Ll' til Nl)

w tv 3 46

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

deli~c

Plainti[j‘”/Petitioner

\)~t\tlciih SHLLS vvi`/ N’U\`ct\

Defendant/Respandent

{

I am a plaintiff or petitioner in this case and declare that l arn unable to pay the costs of these proceedings and
that l am entitled to the relief requested

ln support of this application, l answer the following questions under penalty of perjury;

l 17 incarcerated l am being held at: …
ployed there, or have an account in the institution l have attached to this document a statement certified by the

If em
priate institutional officer showing all receipts, expenditures, and balances during the last six months forany ga

apprc

institutional account in my name l am also submitting a similar statement from any other institution where as §§
incar serated during the last six months w :~:»
2. [fnot incarcerated If l am employed, my employer’s name and address are: m a
`"=‘“2
. .l‘ m
..% ____
1'\)

 

My gross pay or wages are: $ l l , and my take-home pay or wages are: $ 1 > C’

(speci]j’ pay period)

3. Other Income. ln the past 12 months, I have received income from the following sources (check all zhaz appb)):

(a) Business, profession, or other self-employment Cl Yes No
(b) Rent payments, interest, or dividends Cl Yes No
(c) Pension, annuity, or life insurance payments \J Yes No
(d) Disability, or worker’s compensation payments ij Yes No
(e) Gifts, or inheritances Cl Yes No
(t) Any other sources CI Ves No

Ifyoa answered “Yes ” to any question above, describe below 0r on separate pages each source of money and
state the amount that you received and what you expect to receive in the future

 

AO 240

thing

va!ue)

the am

with

Sfat€

Date.

Case 1:19-cv-03346-CI\/| Document 1 Filed 04/12/19 Page 2 ot 2

(Rev. 07/10) Application to Proceed in District Colnt Without Prepaying Fees or Costs (Short Form)

4. Amount of money that l have in cash or in a checking or savings account: $ § § .

5. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial instrument or
of value that l own, including any item of value held in someone else’s name (descrtbe rheproperiy and its approximate

bn

6. Any housing, transportation, utilities, or loan payments_, or other regular monthly expenses (d@scribe and/provide

aunt qf`the monthly expense):

ida

7. Names (or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
each person, and how much l contribute to their support

id
l/\

8. Any debt§ Or financial ObllgathIlS ( escribe the ama ts Mow:d an:t¥ to whom they are pa1.’able)

7,75 000 t
§§D\aoo personal @lvaw to C\\tcc

Declaration.' l declare under penalty of perjury that the above information is true and understand that a false

ment may result in a dismissal of my claims

' l\s /App/liczvxt’ssign
D?i v w t haw

Pn'm‘ed name

 

